Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Ralcorp Holdings, Inc. (the "Company") on Form 10-Q for the period ending December 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), we, Kevin J. Hunt and David P. Skarie, Co-Chief Executive Officers of the Company, and I, Thomas G. Granneman, Controller and Principal Accounting Officer and Principal Financial Officer, certify, to the best of our knowledge, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Kevin J. Hunt /s/ David P. Skarie /s/ Thomas G. Granneman Kevin J. Hunt David P. Skarie Thomas G. Granneman Co-Chief Executive Officer Co-Chief Executive Officer Corporate Vice president and Chief Accounting Officer Ralcorp Holdings, Inc. Ralcorp Holdings, Inc. Ralcorp Holdings, Inc. Date:August 9, 2011 A signed original of this written statement required by Section 906 has been provided to Ralcorp Holdings, Inc. and will be retained by Ralcorp Holdings, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
